 


109 HR 579 IH: To lift the trade embargo on Cuba, and for other purposes.
U.S. House of Representatives
2005-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 579 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2005 
Mr. Paul introduced the following bill; which was referred to the Committee on International Relations, and in addition to the Committees on Ways and Means, Energy and Commerce, the Judiciary, Financial Services, Government Reform, and Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To lift the trade embargo on Cuba, and for other purposes. 
 
 
1.Removal of provisions restricting trade and other relations with Cuba 
(a)Authority for embargo and sugar quotaSection 620(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2370(a)) is repealed. 
(b)Trading With the Enemy ActThe authorities conferred upon the President by section 5(b) of the Trading with the Enemy Act, which were being exercised with respect to Cuba on July 1, 1977, as a result of a national emergency declared by the President before that date, and are being exercised on the day before the effective date of this Act, may not be exercised on or after such effective date with respect to Cuba. Any regulations in effect on the day before such effective date pursuant to the exercise of such authorities, shall cease to be effective on such date. 
(c)Exercise of authorities under other provisions of law 
(1)Removal of prohibitionsAny prohibition on exports to Cuba that is in effect on the day before the effective date of this Act under the Export Administration Act of 1979 shall cease to be effective on such effective date. 
(2)Authority for new restrictionsThe President may, on and after the effective date of this Act— 
(A)impose export controls with respect to Cuba under section 5, 6(j), 6(l), or 6(m) of the Export Administration Act of 1979 (as continued in effect under the International Emergency Economic Powers Act), and 
(B)exercise the authorities he has under the International Emergency Economic Powers Act with respect to Cuba pursuant to a declaration of national emergency required by that Act that is made on account of an unusual and extraordinary threat, that did not exist before the date of the enactment of this Act, to the national security, foreign policy, or economy of the United States. 
(d)Cuban democracy ActThe Cuban Democracy Act of 1992 (22 U.S.C. 6001 et seq.) is repealed. 
(e)Repeal of Cuban liberty and democratic solidarity (LIBERTAD) Act of 1996 
(1)RepealThe Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 is repealed. 
(2)Conforming amendments 
(A)Section 498A of the Foreign Assistance Act of 1961 (22 U.S.C. 2295a) is amended— 
(i)in subsection (a)(11), by striking and intelligence facilities, including the military and intelligence facilities at Lourdes and Cienfuegos, and inserting facilities,; 
(ii)in subsection (b)— 
(I)in paragraph (4), by adding and after the semicolon; 
(II)by striking paragraph (5); and 
(III)by redesignating paragraph (6) as paragraph (5); and 
(iii)by striking subsection (d). 
(B)Section 498B(k) of the Foreign Assistance Act of 1961 (22 U.S.C. 2295b(k)) is amended by striking paragraphs (3) and (4). 
(C)Section 1611 of title 28, United States Code, is amended by striking subsection (c). 
(D)Sections 514 and 515 of the International Claims Settlement Act of 1949 (22 U.S.C. 1643l and 1643m) are repealed. 
(f)Trade Sanctions Reform and Export Enhancement Act of 2000The Trade Sanctions Reform and Export Enhancement Act of 2000 (22 U.S.C. 7201 et seq.) is amended— 
(1)in section 906(a)(1)— 
(A)by striking Cuba,; and 
(B)by inserting (other than Cuba) after to the government of a country; 
(2)in section 908— 
(A)by striking subsection (b); 
(B)in subsection (a)— 
(i)by striking Prohibition and all that follows through (1) In general.— and inserting In General.—; 
(ii)by striking for exports to Cuba or; 
(iii)by striking paragraph (2); and 
(iv)by redesignating paragraph (3) as subsection (b) (and conforming the margin accordingly); and 
(C)in subsection (b) (as redesignated), by striking paragraph (1) and inserting subsection (a); 
(3)by striking section 909; and 
(4)by striking section 910.  
(g)Repeal of prohibition on transactions or payments with respect to certain United States intellectual propertySection 211 of the Department of Commerce and Related Agencies Appropriations Act, 1999 (as contained in section 101(b) of division A of Public Law 105–277; 112 Stat. 2681–88) is repealed. 
(h)Termination of denial of foreign tax credit with respect to CubaSubparagraph (A) of section 901(j)(2) of the Internal Revenue Code of 1986 (relating to denial of foreign tax credit, etc., with respect to certain foreign countries) is amended by adding at the end thereof the following new flush sentence: Notwithstanding the preceding sentence, this subsection shall not apply to Cuba after the date which is 60 days after the date of the enactment of this sentence.. 
(i)Sugar quota prohibition under Food Security Act of 1985Section 902(c) of the Food Security Act of 1985 is repealed. 
2.Telecommunications equipment and facilitiesAny common carrier within the meaning of section 3 of the Communications Act of 1934 (47 U.S.C. 153) is authorized to install, maintain, and repair telecommunications equipment and facilities in Cuba, and otherwise provide telecommunications services between the United States and Cuba. The authority of this section includes the authority to upgrade facilities and equipment. 
3.Travel 
(a)In GeneralTravel to and from Cuba by individuals who are citizens or residents of the United States, and any transactions ordinarily incident to such travel, may not be regulated or prohibited if such travel would be lawful in the United States. 
(b)Transactions incident to travelAny transactions ordinarily incident to travel which may not be regulated or prohibited under subsection (a) include, but are not limited to— 
(1)transactions ordinarily incident to travel or maintenance in Cuba; and 
(2)normal banking transactions involving foreign currency drafts, traveler’s checks, or other negotiable instruments incident to such travel. 
4.Direct mail delivery to CubaThe United States Postal Service shall take such actions as are necessary to provide direct mail service to and from Cuba, including, in the absence of common carrier service between the 2 countries, the use of charter providers. 
5.Prohibition on Federal assistance 
(a)ProhibitionNo Federal funds may be used to provide any assistance to Cuba. 
(b)DefinitionsFor purposes of subsection (a)— 
(1)the term assistance to Cuba includes, but is not limited to— 
(A)assistance to or for the benefit of Cuba that is provided by grant, commercial sale, guaranty, or insurance, or by any other means on terms more favorable than that generally available in the applicable market, whether in the form of a loan, lease, credit, or a reserve, including, but not limited to— 
(i)insurance, financing, extensions of credit, or participation in extensions of credit provided by the Export-Import Bank of the United States for exports to or imports from Cuba; 
(ii)insurance, reinsurance, financing, or equity investment provided by the Overseas Private Investment Corporation for projects in Cuba; 
(iii)any export credit, credit guaranty, bonus, or other payment carried out through the Commodity Credit Corporation in support of export sales of agricultural commodities to Cuba; 
(iv)assistance under any provision of the Agricultural Trade and Development Assistance Act of 1954 to, or in support of, export sales of agricultural commodities to, Cuba; 
(v)financing or other assistance under the Agricultural Trade Act of 1978 in support of export sales of agricultural commodities to Cuba; and 
(vi)any loan, credit, or other financing provided by any department or agency of the United States to any person for the purpose of financing transactions involving confiscated property (within the meaning of section 4 of the Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996), as in effect on the day before the date of the enactment of this Act); and 
(B)an exchange, reduction, or forgiveness of Cuban debt owed in return for a grant of an equity interest in a property, investment, or operation of the Government of Cuba (including the government of any political subdivision of Cuba, and any agency or instrumentality of the Government of Cuba) or of a Cuban national; and 
(2)the term agency or instrumentality of the Government of Cuba means an agency or instrumentality of a foreign state as defined in section 1603(b) of title 28, United States Code, with each reference in such section to a foreign state deemed to be a reference to Cuba. 
6.Effective dateThis Act, and the amendments made by this Act, shall take effect 60 days after the date of the enactment of this Act. 
 
